 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY G. HAMPTON,                                   No. 2: 19-cv-1660 KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    ALKIRE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. This action proceeds against defendants Alkire, Hicks and Garrett. These

19   defendants work at High Desert State Prison (“HDSP”).

20          On October 10, 2019, plaintiff filed a letter with the court stating that he is being

21   transferred. (ECF No. 26.) California Department of Corrections and Rehabilitation (“CDCR”)

22   records reflect that plaintiff is now housed at the California Medical Facility (“CMF”).

23          On October 17, 2019, plaintiff filed a letter alleging that he is suicidal. (ECF No. 27 at 5.)

24   Plaintiff alleges that he has thoughts of killing himself every day. (Id.) Plaintiff alleges that he

25   needs to be on an E.O.P. yard. (Id.)

26          When plaintiff wrote the October 17, 2019 letter, he was housed at HDSP. Because

27   plaintiff has been transferred to CMF, the court will not issue any orders in response to plaintiff’s

28   October 17, 2019 letter. However, the undersigned will direct the Clerk of the Court to serve
                                                        1
 1   plaintiff’s October 17, 2019 letter on Supervising Deputy Attorney General Monica Anderson.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.   The Clerk of the Court is directed to amend court records to reflect that plaintiff is

 4               now housed at the California Medical Facility;

 5          2. The Clerk of the Court is directed to serve the instant order and plaintiff’s October 17,

 6               2019 letter (ECF No. 27) on Supervising Deputy Attorney General Monica Anderson.

 7   Dated: October 29, 2019

 8

 9

10

11
     Hamp1660.inj
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
